      Case 2:18-bk-50596                      Doc 37           Filed 12/24/19 Entered 12/24/19 13:53:13                                      Desc Main
 Fill in this information to identify the case:                Document     Page 1 of 7

 Debtor 1          Brigitte K. Lewis
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Southern District
                                          __________       of Ohio
                                                      District of __________

 Case number           2:18-bk-50596
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                      12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: U.S. Bank Trust National Association, as Trustee of Chalet Series III Trust
                   _______________________________________                                                                     7
                                                                                                   Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                            Date of payment change:
 identify the debtor’s account:                               9
                                                              ____ 1
                                                                   ____ 7
                                                                        ____ 3
                                                                             ____                  Must be at least 21 days after date       02/01/2020
                                                                                                                                             _____________
                                                                                                   of this notice


                                                                                                   New total payment:                                966.44
                                                                                                                                             $ ____________
                                                                                                   Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                     187.65
                   Current escrow payment: $ _______________                                     New escrow payment:                   234.26
                                                                                                                             $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:           _______________%                             New interest rate:          _______________%

                   Current principal and interest payment: $ _______________                     New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                                   New mortgage payment: $ _______________


Official Form 410S1                                                Notice of Mortgage Payment Change                                                  page 1
     Case 2:18-bk-50596                        Doc 37             Filed 12/24/19 Entered 12/24/19 13:53:13                                  Desc Main
                                                                  Document     Page 2 of 7

Debtor 1         Brigitte        K.            Lewis
                 _______________________________________________________                      Case number             2:18-bk-50596
                                                                                                              (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/S/ Michelle R. Ghidotti-Gonsalves
     _____________________________________________________________
     Signature
                                                                                              Date     12/24/2019
                                                                                                       ___________________




 Print:             Michelle            R.         Ghidotti-Gonsalves
                    _________________________________________________________                 Title   Authorized Agent for Secured Creditor
                                                                                                      ___________________________
                    First Name                      Middle Name        Last Name



 Company            Ghidotti-Berger,   LLP.
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                               State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                           bknotifications@ghidottiberger.com
                                                                                              Email ________________________
         Case 2:18-bk-50596                Doc 37        Filed 12/24/19 Entered 12/24/19 13:53:13 Desc Main
                                                         Document        Page 3 of 7
                                                           SN Servicing Corporation           Final
                                                    323 FIFTH STREET
                                                   EUREKA, CA 95501
                                                For Inquiries: (800) 603-0836
                                    Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: December 12, 2019

     BRIGITTE LEWIS                                                                                                     Loan:
     JEFFREY TRINKAUS
     4710 JANIS DR                                                                           Property Address:
     COLUMBUS OH 43227                                                                       4710 JANIS DRIVE
                                                                                             COLUMBUS, OH 43227



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Feb 2019 to Jan 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Feb 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 732.18                  732.18                   Due Date:                                        Dec 01, 2019
 Escrow Payment:                           187.65                  234.26                   Escrow Balance:                                       360.23
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                           375.30
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                     593.56
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $141.97
 Total Payment:                              $919.83                    $966.44



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance                    0.00         (538.86)
     Feb 2019                          187.65                               *                                        0.00         (351.21)
     Feb 2019                          187.65                               *                                        0.00         (163.56)
     Mar 2019                          187.65                               *                                        0.00           24.09
     Apr 2019                          187.65                               *                                        0.00          211.74
     Apr 2019                                                        593.56 *    County Tax                          0.00         (381.82)
     May 2019                          187.65                               *                                        0.00         (194.17)
     May 2019                                                      1,124.81 *    Homeowners Policy                   0.00       (1,318.98)
     Jun 2019                                                        593.56 *    County Tax                          0.00       (1,912.54)
     Jul 2019                         187.65                                *                                        0.00       (1,724.89)
     Jul 2019                         187.65                                *                                        0.00       (1,537.24)
     Aug 2019                         187.65                                *                                        0.00       (1,349.59)
     Oct 2019                         187.65                                *                                        0.00       (1,161.94)
     Oct 2019                       1,146.87                                *    Escrow Only Payment                 0.00          (15.07)
     Oct 2019                         187.65                                *                                        0.00          172.58
     Dec 2019                         187.65                                *                                        0.00          360.23
                                                                                 Anticipated Transactions            0.00          360.23
     Dec 2019                      187.65                                                                                          547.88
     Jan 2020                      187.65                            593.56      County Tax                                        141.97
                          $0.00 $3,586.32               $0.00     $2,905.49

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.




                                                                                                                                             Page 1
   Case 2:18-bk-50596            Doc 37       Filed 12/24/19        Entered 12/24/19 13:53:13             Desc Main
Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
                                              Document            Page 4 of 7
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                    Page 2
    Case 2:18-bk-50596                Doc 37        Filed 12/24/19 Entered 12/24/19 13:53:13 Desc Main
                                                      SN Servicing Corporation           Final
                                                    Document        Page 5 of 7
                                           For Inquiries: (800) 603-0836
                                Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: December 12, 2019

 BRIGITTE LEWIS                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
 from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               141.97        1,140.39
 Feb 2020               192.66                                                                          334.63        1,333.05
 Mar 2020               192.66                                                                          527.29        1,525.71
 Apr 2020               192.66                                                                          719.95        1,718.37
 May 2020               192.66                                                                          912.61        1,911.03
 Jun 2020               192.66        1,124.81           Homeowners Policy                              (19.54)         978.88
 Jun 2020                               593.56           County Tax                                    (613.10)         385.32
 Jul 2020              192.66                                                                          (420.44)         577.98
 Aug 2020              192.66                                                                          (227.78)         770.64
 Sep 2020              192.66                                                                           (35.12)         963.30
 Oct 2020              192.66                                                                           157.54        1,155.96
 Nov 2020              192.66                                                                           350.20        1,348.62
 Dec 2020              192.66                                                                           542.86        1,541.28
 Jan 2021              192.66          593.56            County Tax                                     141.96        1,140.38
                    $2,311.92       $2,311.93

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 385.32. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 385.32 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

 Your ending balance from the last month of the account history (escrow balance anticipated) is 141.97. Your starting
 balance (escrow balance required) according to this analysis should be $1,140.39. This means you have a shortage of 998.42.
 This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
 deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
 months.

 We anticipate the total of your coming year bills to be 2,311.93. We divide that amount by the number of payments expected during
 the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
       Case 2:18-bk-50596             Doc 37      Filed 12/24/19 Entered 12/24/19 13:53:13 Desc Main
                                                                  the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                Document Paying
                                                               Page    6 of 7
                                                                 monthly payment will be $924.84 (calculated by subtracting the
    Unadjusted Escrow Payment                      192.66
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                41.60
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $234.26
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
Case 2:18-bk-50596         Doc 37   Filed 12/24/19 Entered 12/24/19 13:53:13               Desc Main
                                    Document     Page 7 of 7



                                                             V
                        4, 019, I s v d th fo goi g do u      ts d s i d as Noti of Mo tgag
Pay        t Cha g o th followi g i dividuals y l t o i      a s th ough th Cou t’s ECF p og a :
           C UNSEL F R EBT R
           J tta M
           j tta@j tta . o
       I d la u d p alty of p ju y u d        th laws of th U it d Stat s of A    i a that th
fo goi g is t u a d o t.
                                                      /s/ Kas a Sadjadi
                                                      Kas a Sadjadi


                       4, 019, I s v d th fo goi g do u     ts d s i d as Noti of Mo tgag
Pay     t Cha g o th followi g i dividuals y d positi g t u opi s th of i th U it d Stat s ail
at Sa ta A a, Califo ia   los d i a s al d v lop , with postag paid, add ss d as follows:


                                                   U.S.    US
       tte K. Lew s                                Asst US      ustee (Col)
 4710 Jan s      ve                                  ff ce of the US    ustee
 Columbus, H 43227                                 170 No th H h St eet
                                                   Su te 200
      US                                           Columbus, H 43215
 F ank M Pees
 130 ast W lson       d e oad
 Su te 200
 Wo th n ton, H 43085


       I d la u d p alty of p ju y u d        th laws of th U it d Stat s of A    i a that th
fo goi g is t u a d o t.
                                                      /s/ Kas a Sadjadi
                                                      Kas a Sadjadi
